DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
the “a second central axis that is coaxial with the first central axis” (Claim 1), and
the “rotatable in a forward direction and a reverse direction with respect to the stationary diffuser grille… coupled to a motor” (Claim 16)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following:
In re Claim 12, the limitation “wherein rotation of the motorized plate around the central axis alters alignment of the manual plate, the fixed plate, and the motorized plate” is unclear, as rotation of the motorized plate does not alter the alignment of the manual plate or the fixed plate.
For purposes of examination, the limitation has been understood as if to read, “rotation of the motorized plate around the central axis alters alignment of the motorized plate with respect to the manual plate[[,]] and the fixed plate
Appropriate correction is required.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/00097989).
In re Claim 1, Hardy teaches a diffuser mechanism (figs 1 – 5: second embodiment (80)) comprising: 
a housing (fig 5) including an upper diffuser grille (fig 5: (87)) [0026]; and 
a two-plate damper valve (82, 90) coupled to the housing, wherein the two
a fixed plate (82) positioned below and parallel to the upper diffuser grille, the fixed plate in a fixed relationship to the upper diffuser grille (87); and 
a motorized plate (90) [0027] positioned below and parallel to the upper diffuser grille and rotatable around a central axis (48) wherein 
the motorized plate (90) is rotatable with respect to the fixed plate (82) to selectively control a volume of airflow through the upper diffuser grille [0027].  
Hardy lacks wherein the diffuser mechanism comprises a three- plate damper system that includes:
a manual plate positioned below and parallel to the upper diffuser grille and rotatable about a first central axis parallel to a path of airflow through the upper diffuser grille; 
the manual plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille
McQueeny, Jr. et al teaches an air diffuser (figs 8 – 13: (38)) comprising:
a housing (54) having an upper diffuser grille (38)
a damper valve (figs 10 – 16) coupled to the housing wherein the damper valve includes:
a manual plate (100) positioned below and parallel to the upper diffuser grille and rotatable about a first central axis (fig 10: (108) parallel to a path of airflow through the upper diffuser grille; 
a fixed plate (102) positioned below and parallel to the upper diffuser grille, the fixed plate in a fixed relationship to the upper diffuser grille, wherein 
the manual plate is rotatable (figs 11 – 13: [0042])] with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille (via tab (110)) [0040].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hardy, as taught by McQueeny, Jr. et al, such that the system includes a third (manual) plate: 
the manual plate positioned below and parallel to the upper diffuser grille and rotatable about a first central axis parallel to a path of airflow through the upper diffuser grille; 
the manual plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille,

When the teaching of the manual plate of McQueeny, Jr et al is applied to Hardy, the proposed system will yield a diffuser mechanism comprising: 
a housing including an upper diffuser grille; and 
a three-plate damper valve coupled to the housing, wherein the three-plate damper valve includes: 
a manual plate positioned below and parallel to the upper diffuser grille and rotatable about a first central axis parallel to a path of airflow through the upper diffuser grille; 
a fixed plate positioned below and parallel to the upper diffuser grille, the fixed plate in a fixed relationship to the upper diffuser grille, wherein 
the manual plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille; and 
a motorized plate positioned below and parallel to the upper diffuser grille and rotatable around a second central axis that is coaxial with the first central axis, wherein 
the motorized plate is rotatable with respect to the fixed plate to selectively control a volume of airflow through the upper diffuser grille.  
It is respectfully noted that the “first central axis” taught by McQueeny Jr. et al (fig 10: (108)) is coaxial and independent of the “central axis” of Hardy (fig 5: (48)).
In re Claim 2, Hardy further comprises a motor (“not shown” [0026]) coupled with the motorized plate to selectively actuate rotation of the motorized plate.  
In re Claim 4, Hardy discloses wherein the motorized plate (90) is continuously rotatable about the second central axis in a single direction [0027].
In this low profile embodiment, the air passages can be changed by merely rotating the inner or second dust trap member 90 to thereby misalign the arms 94 from the slots 88. That is, the drive of the motor may be modified to rotate the second member 90, rather than to vertically move the second member, by means known in the art. As the rotation is continued, more or less of the air passages or spaces 88, 95 are opened to allow control of the air flow.[0027] 

In re Claim 9, the proposed system has been discussed (In re Claim 1, above), disclosing a diffuser comprising: 
McQueeny Jr et al teaches a housing (45) including an upper diffuser grille (fig 9: (38)) and a central axis (108);
a three-plate damper valve coupled to the housing and positioned below the upper diffuser grille, the three-plate damper valve comprising:   
a manual plate (McQueeny Jr et al: (100)); 
a fixed plate (Hardy: (82)); and 
a motorized plate (Hardy: (90)) [0027] 
positioned below and parallel to the upper diffuser grille and rotatable around a central axis (48) wherein 
the motorized plate, the fixed plate, and the manual plate are parallel and aligned along the central axis (Hardy: (48), McQueeny Jr et al :(108)), and wherein 
the motorized plate and the manual plate are independently rotatable around the central axis.  (Although the two rotational axes share the same axis, they ae independently rotatable).  

In re Claim 15, the proposed system has been discussed (In re Claim 1, above), wherein:
McQueeny Jr et al teaches a diffuser having a first plate  (fig 9: (100)), having a first opening (104) 
Hardy discloses a diffuser (fig 5) comprising: 
a stationary diffuser grille (87);
a central axis (48) extending downwardly from the stationary diffuser grille; 
a second plate (82) having a second opening (88); 
a third plate (90) having a third opening (95); and   
the first, second, and third plates cooperate to selectively control a flow of air through the first, second, and third openings in a direction parallel to the central axis and perpendicular to the first, second, and third plates and the stationary diffuser grille. 

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/00097989), and further in view of Helgeson et al (US 2007/0066213). 
In re Claim 3, the proposed system has been discussed, but Hardy is silent as to whether the motor is a magnetically- driven stepper motor.  However, such a technique is known in the mechanical arts.  Provided as evidence is Helgeson et al.
Helgeson et al teaches a diffuser mechanism (figs 1, 2: (10)), comprising:
a housing (12/14) [0018] having an upper diffuser grille (118/122), [0028]
a damper valve (22/16) coupled to the housing, wherein the damper valve includes:
a motorized plate (22); and 
a magnetically-driven stepper motor (42), wherein the motorized plate is powered by the magnetically-driven stepper motor [0020]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Hardy as taught by Helgeson et al to be a stepper motor such that the air output can be selectively controlled [0007], providing improved user comfort.

Claims 5 – 8 and 10 – 14 are rejected under 35 U.S.C. §103 as being unpatentable over Hardy (US 2003/0139133), in view of McQueeny, Jr. et al (US 2011/00097989), and further in view of Rinke et al (US 2014/0179214).
In re Claim 5, the proposed system has been discussed, wherein Hardy discloses the motorized plate (90) is continuously rotatable about the second central axis (48) in a single direction.  Accordingly, Hardy lacks wherein the motorized plate is rotatable about the second central axis in a first direction and a second direction opposite the first direction.  However, such a motor configuration is known in the mechanical arts.  Provided as evidence is Rinke et al.
Rinke et al teaches an actuated damper assembly (figs 2, 4) to control a variable amount of cooling airflow for data center equipment [0007], wherein:
a damper (120/125) is coupled to a first rotation gear mechanism (126),
the first rotation gear mechanism (126) interacts with a second rotation gear mechanism (127),
the second rotation gear mechanism (127) is coupled to a stepper motor (130) to enable damper (120) to rotate open to a desired position in a first direction and in a second direction [0027].
Please note that, although not relied upon, Rinke et al also teaches that the damper may alternately be a sliding baffle with multiple perforated panels situated in a way that when one is slid/offset parallel to the other, the holes misalign, causing a change in the amount of airflow [0025].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Rinke et al, such that the system comprises a motor assembly comprises gearing to enable the rotation of a motorized plate in a first direction and a second direction opposite the first direction, such that any position between fully open and fully closed can be achieved by appropriate control of stepper motor (130) [0026], to provide a responsive system control.
In re Claim 6, Hardy discloses, wherein the motor is configured to rotate the motorized plate based on commands (“in response to a control signal, whether transmitted by wire or wireless means” [0023] from a thermostat device.
In re Claim 7, the proposed system has been discussed, wherein McQueeny, Jr. et al discloses the manual plate (fig 9: (100)) is positioned adjacent to the upper diffuser grille (38).

    PNG
    media_image1.png
    567
    461
    media_image1.png
    Greyscale

In re Claim 8, the proposed system has been discussed (In re Claims 1 and 7, above), wherein
Hardy teaches the fixed plate (82) the motorized plate (90), and
McQueeny Jr et al teaches a fixed plate (102) is positioned adjacent to the manual plate (100);
wherein the manual plate (100) is immediately adjacent a upper diffuser grille (38);
the proposed system yielding wherein the fixed plate is positioned adjacent to the manual plate and the motorized plate.  
  In re Claim 10, the proposed system has been discussed, wherein Hardy discloses the motorized plate (90) is continuously rotatable about the second central axis (48) in a single direction.  Accordingly, Hardy lacks wherein the motor is configured to selectively rotate the motorized plate in a first direction and a second direction opposite the first direction, a first rotation gear coupled to the motor, and a second rotation gear.  However, such a motor configuration is known in the mechanical arts.  Provided as evidence is Rinke et al.
Rinke et al teaches an actuated damper assembly (figs 2, 4) to control a variable amount of cooling airflow for data center equipment [0007], wherein:
a damper (120/125) is coupled to a first rotation gear mechanism (126),
the first rotation gear mechanism (126) interacts with a second rotation gear mechanism (127),
the second rotation gear mechanism (127) is coupled to a stepper motor (130) to enable damper (120) to rotate open to a desired position [0026] in a first direction, and
in response to a received temperature control signal, a microcontroller converts the signal into a position control signal that corresponds to an appropriate position for the stepper motor, to place the damper into the appropriate position to enable an elective amount of cooling [0031 – 0033].
Please note that Rinke et al also teaches that the damper may alternately be a sliding baffle with multiple perforated panels situated in a way that when one is slid/offset parallel to the other, the holes misalign, causing a change in the amount of airflow [0025].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Rinke et al, such that the motor is configured to selectively rotate the motorized plate in a first direction and a second direction opposite the first direction, a first rotation gear coupled to the motor, and a second rotation gear such that the system is geared to provide a responsive system control, improving user comfort.
In re Claim 11, the proposed system has been discussed (In re Claim 10, above), wherein at least one air channel for movement of air through the diffuser is based on alignment of the manual plate ((McQueeny, Jr et al (100)), the fixed plate (Hardy: (82)), and the motorized plate (Hardy: (90)).    
In re Claim 12, the proposed system has been discussed (In re Claim 11, above), wherein rotation of the motorized plate (Hardy: (90)) around the central axis alters alignment of the motorized plate with respect to the manual plate[[,]] and the fixed plate
“As the rotation is continued, more or less of the air passages or spaces 88, 95 are opened to allow control of the air flow” (Hardy: [0027]).    
In re Claim 13, the proposed system has been discussed (In re Claims 10 and 12, above), wherein Rinke et al teaches the first rotation gear (127) is rotated by the motor (130), wherein the second rotation gear (126) is rotated by rotation of the first rotation gear (127), and wherein the motorized plate (120) is rotated by rotation of the second rotation gear (126) [0026].      
In re Claim 14, the proposed system has been discussed (In re Claim 13, above), wherein Rinke et al teaches the motor (130) rotates the first rotation gear based on a remote control command (”voltage signal”) received by the motor. 
“Instead here, this control signal (which may be a voltage signal representing a level between zero and 5 volts in an embodiment) can be communicated to provide for control of flap 120. Thus the control signal that conventionally is provided to fan header 115 is re-routed to the microcontroller to enable appropriate control of stepper motor 130” [0024].
Please note that the control signal is sent from a remote control command (CPU 110)).   
 
In re Claim 16, the proposed system has been discussed (In re Claim 15, above), wherein:
 the first plate (McQueeny Jr et al, fig 9: (100)) is manually rotatable with respect to the stationary diffuser grille (38), and wherein 
the third plate (Hardy, fig 5: (90) is a motor-driven plate that is rotatable with respect to the stationary diffuser grille, and wherein the third plate (90) coupled to a motor (not shown).
The proposed combination lacks wherein the motor-driven plate that is rotatable in a forward direction and a reverse direction.  However, such a motor configuration is known in the mechanical arts.  Provided as evidence is Rinke et al.
Rinke et al teaches an actuated damper assembly (figs 2, 4) to control a variable amount of cooling airflow for data center equipment [0007], wherein:
a damper (120/125) is coupled to a first rotation gear mechanism (126),
the first rotation gear mechanism (126) interacts with a second rotation gear mechanism (127),
the second rotation gear mechanism (127) is coupled to a stepper motor (130) to enable damper (120) to rotate open to a desired position in a first direction and in a second direction [0027].
Please note that, although not relied upon, Rinke et al also teaches that the damper may alternately be a sliding baffle with multiple perforated panels situated in a way that when one is slid/offset parallel to the other, the holes misalign, causing a change in the amount of airflow [0025].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Rinke et al, such that the system comprises motor-driven plate that is rotatable in a forward direction and a reverse direction with respect to the stationary diffuser grille, such that any position between fully open and fully closed can be achieved by appropriate control of stepper motor (130) [0026], to provide a responsive system control.
In re Claim 17, the proposed system has been discussed, wherein at least one air channel for movement of air through the diffuser is created based on an orientation of one or more of the first (McQueeny Jr et al: (104)) and third (Hardy: (95)) openings.    
In re Claim 18, the proposed system has been discussed, wherein McQueeny Jr et al (fig 9) teaches alignment of the first plate (manually rotatable plate (100)) with respect to the second plate (stationary plate (102)) provides at least one air channel for movement of air through the first and second openings (104).    
In re Claim 19, the proposed system has been discussed, wherein alignment of the third plate (Hardy: (90)) with respect to the second plate (Hardy: (82)) provides at least one air channel for movement of air through the second and third openings (88/95).    
In re Claim 20, the proposed system has been discussed (In re Claim 16, above), wherein
the first (McQueeny Jr et al: (100)) and third (Hardy: (90)) plates are movable to align the first (104) and third (95) openings with the second opening (88), thereby permitting air to flow directly through the first, second, and third opening, wherein 
the first plate (McQueeny Jr et al: (104)) is movable with respect to the second plate to offset the first opening with the second opening to prevent direct air flow through the first and second openings, and wherein 
the third plate (Hardy: (90)) is movable with respect to the second plate (Hardy: (82)) to offset the third opening with the second opening to prevent direct air flow through the third and second openings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is:
Shuler (US 4,061,082) (fig 19: (118)) who teaches a system comprising three coaxially disposed perforated plates (76, 78, 79), attached to a movable adjustment rod (82) all of which are coaxially disposed relative to the plenum structure inlet (14).  Combined, the three-plate damper valve provides greater and improved uniform air flow velocity over a two-plate damper valve (col 8, lns 26 – 42).
Tajiri (US 7,470,178) (figs 2, 4: (13)) who teaches a system comprising a three element (30, 40, 50) damper valve, such that by properly adjusting (via (22)) an amount of angular movement between the adjacent elements, it is possible to freely vary the area of the opening formed jointly by the side openings 36, 46, 56 of the elements 30, 40, 50.  Consequently, the rate of flow and the velocity of air supplied from the opening can be regulated as desired (col 6, lns 4 – 37).
Marsaiaj (GB 1,436,838) (figs 4, 5) who teaches a system comprising a three element (26, 30, 31) damper valve, the plate 30 is keyed to a knob 34, the plate 31 is freely rotatable on a shank portion 38, and a peg 41 on plate 30 is engaged in a slot 42 in plate 31, whereby the plate 30 may be rotated, with plate 31 stationary, to a position in which the plate 30 closes a first half of each aperture 29 and, upon further rotation producing simultaneous rotation of plate 31, to a position in which the plate 30 closes a second half of each aperture 29 and the plate 31 closes said first half of each aperture 29. Rotation of plate 10 or 30 may be limited by stops 18, 19 (Fig. 3) 

    PNG
    media_image2.png
    525
    476
    media_image2.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762